Exhibit 99.1 Part I FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands, except unit amounts) June30, December31, (unaudited) ASSETS Cash and cash equivalents $ $ Cash and securities segregated, at fair value (cost: $1,015,102 and $1,109,785) Receivables, net: Brokers and dealers Brokerage clients Fees Investments: Deferred compensation-related Other Furniture, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred sales commissions, net Other assets Total assets $ $ LIABILITIES AND CAPITAL Liabilities: Payables: Brokers and dealers $ $ Securities sold not yet purchased Brokerage clients AllianceBernstein mutual funds Accounts payable and accrued expenses Accrued compensation and benefits Debt Total liabilities Commitments and contingencies (See Note 8) Capital: General Partner Limited partners: 278,011,850 and 278,115,232 units issued and outstanding Capital contributions receivable from General Partner (14,653 ) ) Holding Units held for deferred compensation plans (554,486 ) ) Accumulated other comprehensive income (loss) (11,101 ) ) Partners’ capital attributable to AllianceBernstein Unitholders Non-controlling interests in consolidated entities Total capital Total liabilities and capital $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended June30, Six Months Ended June30, Revenues: Investment advisory and services fees $ Bernstein research services Distribution revenues Dividend and interest income Investment gains (losses) Other revenues Total revenues Less: Interest expense Net revenues Expenses: Employee compensation and benefits Promotion and servicing: Distribution-related payments Amortization of deferred sales commissions Other General and administrative: General and administrative Real estate charges 18 — 36 Interest on borrowings Amortization of intangible assets Total expenses Operating income Non-operating income — — Income before income taxes Income taxes Net income Net loss of consolidated entities attributable to non-controlling interests Net income attributable to AllianceBernstein Unitholders $ Net income per AllianceBernstein Unit: Basic $ Diluted $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions Amortization of non-cash deferred compensation Depreciation and other amortization Unrealized (gains) losses on deferred compensation-related investments ) Unrealized loss on consolidated venture capital fund Real estate asset write-off charges — Other, net Changes in assets and liabilities: Decrease in segregated cash and securities Decrease (increase) in receivables ) (Increase) in investments ) ) (Increase) in deferred sales commissions ) ) (Increase) decrease in other assets ) (Decrease) increase in payables ) (Decrease) increase in accounts payable and accrued expenses ) Increase in accrued compensation and benefits Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sales of investments Additions to furniture, equipment and leasehold improvements, net ) ) Purchase of equity portfolio business ) — Purchase of Australian joint venture ) — Net cash used in investing activities ) ) Cash flows from financing activities: Issuance (repayment) of commercial paper, net ) Proceeds from bank loans — (Decrease) in overdrafts payable ) ) Distributions to General Partner and unitholders ) ) Distributions to non-controlling interests in consolidated entities ) ) Capital contributions from General Partner Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units Purchases of Holding Units to fund deferred compensation plan awards, net ) ) Purchases of AllianceBernstein Units ) — Debt issuance costs ) — Other ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2011 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form 10-K for the year ended December 31, 2010. 1. Business Description and Organization We provide research, diversified investment management and related services globally to a broad range of clients. Our principal services include: • Institutional Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately-managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds and other investment vehicles. • Retail Services – servicing our retail clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships with mutual funds sponsored by third parties, separately-managed account programs sponsored by financial intermediaries worldwide and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately-managed accounts, hedge funds, mutual funds and other investment vehicles. • Bernstein Research Services – servicing institutional investors seeking high-quality research, portfolio analysis and brokerage-related services, and issuers of publicly-traded securities seeking equity capital markets services. We also provide distribution, shareholder servicing and administrative services to the mutual funds we sponsor. Our high-quality, in-depth research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research and currency forecasting.In addition, we have created several specialized research initiatives, including research examining global strategic changes that can affect multiple industries and geographies. We provide a broad range of investment services with expertise in: • Value equities, generally targeting stocks that are out of favor and considered undervalued; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including index and enhanced index strategies; • Alternative investments, including hedge funds, fund of funds, currency management strategies and private capital (e.g., direct real estate investing); and • Asset allocation services, by which we offer strategies specifically-tailored for our clients (e.g., customized target-date fund retirement services for defined contribution plan sponsors and Dynamic Asset Allocation, a service which is designed to mitigate the effects of extreme market volatility on a portfolio in order to deliver more consistent returns). We provide these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate- and short-duration debt securities), and geographic location (e.g., U.S., international, global and emerging markets), as well as local and regional disciplines in major markets around the world. 4 We market and distribute alternative investment products globally to high-net-worth clients and institutional investors. In October 2010, we acquired SunAmerica’s alternative investments group, a team that manages a portfolio of hedge fund and private equity fund investments. Additionally, in October 2010, we launched a real estate fund focused on opportunistic real estate investments. These initiatives have helped us expand our alternative investment capabilities. In 2008, we created AllianceBernstein Defined Contribution Investments (“ABDC”), an initiative focused on expanding our capabilities in the defined contribution market. ABDC seeks to provide the most effective defined contribution investment solutions in the industry, as measured by product features, reliability, cost and flexibility, to meet specialized client needs by integrating research and investment design, product strategy, strategic partnerships (e.g., record-keeper partnerships and operations collaboration), and client implementation and service. In November 2010, we introduced Secure Retirement Strategies (“SRS”), a multi-manager target-date solution. SRS provides guaranteed lifetime retirement income backed by multiple insurers to participants of large defined contribution plans. During 2009, we were selected by the U.S. Treasury Department as one of only three firms to manage its portfolio of assets issued by banks and other institutions taking part in the Capital Purchase Program of the Troubled Assets Relief Program. In addition, we were selected by the U.S. Treasury Department as one of nine pre-qualified fund managers under the Public-Private Investment Program and, during the fourth quarter of 2009, we were one of five firms that closed an initial Public-Private Investment Fund (“PPIF”) of at least $500 million. In April 2010, we closed our PPIF with over $1.1 billion raised. As of June 30, 2011, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, through certain of its subsidiaries (“AXA and its subsidiaries”) owned approximately 1.4% of the issued and outstanding units representing assignments of beneficial ownership of limited partnership interests in Holding (“Holding Units”). As of June 30, 2011, the ownership structure of AllianceBernstein, expressed as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries % Holding Unaffiliated holders % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns 100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including both the general partnership and limited partnership interests in Holding and AllianceBernstein, AXA and its subsidiaries had an approximate 62.4% economic interest in AllianceBernstein as of June 30, 2011. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed consolidated financial statements of AllianceBernstein included herein have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December 31, 2010 condensed consolidated statement of financial condition was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. 5 Reclassifications The following prior period amounts have been reclassified to conform to the current year’s presentation: (i) real estate asset write-off charges, previously included in other adjustments to reconcile net income to net cash provided by operating activities in the condensed consolidated statement of cash flow, is currently shown separately and (ii) Board of Director unit and option award amortization expense, previously included in employee compensation and benefits expense in the condensed consolidated statements of income, have been reclassified to general and administrative expense. Cash Distributions AllianceBernstein is required to distribute all of its Available Cash Flow, as defined in the Amended and Restated Agreement of Limited Partnership of AllianceBernstein (“AllianceBernstein Partnership Agreement”), to its unitholders and to the General Partner. Available Cash Flow can be summarized as the cash flow received by AllianceBernstein from operations minus such amounts as the General Partner determines, in its sole discretion, should be retained by AllianceBernstein for use in its business. The General Partner computes cash flow received from operations by determining the sum of: • net cash provided by operating activities of AllianceBernstein, • proceeds from borrowings and from sales or other dispositions of assets in the ordinary course of business, and • income from investments in marketable securities, liquid investments and other financial instruments that are acquired for investment purposes and that have a value that may be readily established, and then subtracting from this amount the sum of: • payments in respect of the principal of borrowings, and • amounts expended for the purchase of assets in the ordinary course of business. On July 29, 2011, the General Partner declared a distribution of $115.1 million, or $0.41 per AllianceBernstein Unit, representing a distribution of Available Cash Flow for the three months ended June 30, 2011. The General Partner, as a result of its 1% general partnership interest, is entitled to receive 1% of each distribution. The distribution is payable on August 18, 2011 to holders of record on August 8, 2011. Fees Receivable, Net Fees receivable are shown net of allowances. An allowance for doubtful accounts related to investment advisory and services fees is determined through an analysis of the aging of receivables, assessments of collectibility based on historical trends and other qualitative and quantitative factors, including the following: our relationship with the client, the financial health (or ability to pay) of the client, current economic conditions and whether the account is closed or active. The allowance for doubtful accounts is not material to fees receivable. Investments Investments include United States Treasury Bills, unconsolidated mutual funds and limited partnership hedge funds we sponsor and manage, various separately-managed portfolios comprised of equity and fixed income securities, exchange-traded options and investments owned by a consolidated venture capital fund in which we own a controlling interest as the general partner and in which we hold a 10% limited partnership interest. Investments in United States Treasury Bills, mutual funds, and equity and fixed income securities are classified as either trading or available-for-sale securities. Trading investments are stated at fair value with unrealized gains and losses reported in investment gains and losses on the condensed consolidated statements of income. Available-for-sale investments are stated at fair value with unrealized gains and losses reported as a separate component of accumulated other comprehensive income in partners’ capital. Realized gains and losses on the sale of investments are reported in investment gains and losses on the condensed consolidated statements of income. Average cost is used to determine the realized gain or loss on investments sold. We use the equity method of accounting for investments in limited partnership hedge funds. The equity in earnings of our limited partnership hedge fund investments is reported in investment gains and losses on the condensed consolidated statements of income. The investments owned by our consolidated venture capital fund are generally illiquid and are initially valued at cost. These investments are adjusted to fair value to reflect the occurrence of “significant developments” (i.e., capital transactions or business, economic or market events). Adjustments to fair value are reported in investment gains and losses on the condensed consolidated statements of income. There are three private equity investments that we own directly outside of our consolidated venture capital fund.Two of the investments are accounted for using the cost method; the third is accounted for at fair value. 6 See Note 7 for a description of how we measure the fair value of our investments. Goodwill In 2000, AllianceBernstein acquired the business and assets of SCB Inc., an investment research and management company formerly known as Sanford C. Bernstein Inc. (“Bernstein”), and assumed the liabilities of Bernstein (“Bernstein Transaction”). The purchase price consisted of a cash payment of approximately $1.5 billion and 40.8 million newly-issued AllianceBernstein Units. The Bernstein Transaction was accounted for under the purchase method and the cost of the acquisition was allocated on the basis of the estimated fair value of the assets acquired and the liabilities assumed. The excess of the purchase price over the fair value of identifiable assets acquired, net of liabilities assumed, resulted in the recognition of goodwill of approximately $3.0 billion. As of June 30, 2011, goodwill of $2.9 billion on the condensed consolidated statement of financial condition is composed of $2.8 billion as a result of the Bernstein Transaction and $145 million in regard to various smaller acquisitions. We test our goodwill annually, as of September 30, for impairment. The carrying value of goodwill is also reviewed if facts and circumstances, such as significant declines in assets under management, revenues, earnings or the Holding Unit price, occur, suggesting possible impairment. As of September 30, 2010, the impairment test indicated that goodwill was not impaired. To the extent that securities valuations are depressed for prolonged periods of time or we experience significant net redemptions, our assets under management, revenues, profitability and unit price may be adversely affected.As a result, subsequent impairment tests may be based upon different assumptions and future cash flow projections, which may result in an impairment of this asset. Any impairment could reduce materially the recorded amount of goodwill with a corresponding charge to our earnings. Intangible Assets, Net Intangible assets consist primarily of costs assigned to acquired investment management contracts of SCB Inc. based on their estimated fair value at the time of acquisition, less accumulated amortization. As of June 30, 2011, intangible assets, net of accumulated amortization, of $199.9 million on the condensed consolidated statement of financial condition is composed of $197.4 million of definite-lived intangible assets subject to amortization, of which $191.5 million relates to the Bernstein Transaction, and $2.5 million of indefinite-lived intangible assets not subject to amortization in regard to a smaller acquisition. Intangible assets are recognized at fair value and are generally amortized on a straight-line basis over their estimated useful life of approximately 20 years. The gross carrying amount and accumulated amortization of intangible assets totaled $423.9 million and $224.0 million, respectively, as of June 30, 2011 and $419.2 million and $213.3 million, respectively, as of December 31, 2010. Amortization expense was $5.3 million and $5.4 million for the three months ended June 30, 2011 and 2010, respectively and $10.7 million and $10.8 million for the six months ended June 30, 2011 and 2010, respectively. Estimated annual amortization expense for each of the next five years is approximately $22 million. We periodically review intangible assets for impairment as events or changes in circumstances indicate that the carrying value may not be recoverable. If the carrying value exceeds fair value, additional impairment tests are performed to measure the amount of the impairment loss, if any. Deferred Sales Commissions, Net We pay commissions to financial intermediaries in connection with the sale of shares of open-end company-sponsored mutual funds sold without a front-end sales charge (“back-end load shares”). These commissions are capitalized as deferred sales commissions and amortized over periods not exceeding five and one-half years for U.S. fund shares and four years for non-U.S. fund shares, the periods of time during which deferred sales commissions are generally recovered. We recover these commissions from distribution services fees received from those funds and from contingent deferred sales commissions (“CDSC”) received from shareholders of those funds upon the redemption of their shares. CDSC cash recoveries are recorded as reductions of unamortized deferred sales commissions when received. Since January 31, 2009, our U.S. mutual funds have not offered back-end load shares to new investors. We periodically review the deferred sales commission asset for impairment as events or changes in circumstances indicate that the carrying value may not be recoverable. If the carrying value exceeds fair value, additional impairment tests are performed to measure the amount of the impairment loss, if any. 7 Loss Contingencies With respect to all significant litigation matters, we consider the likelihood of a negative outcome.If we determine the likelihood of a negative outcome is probable, and the amount of the loss can be reasonably estimated, we record an estimated loss for the expected outcome of the litigation. If the likelihood of a negative outcome is reasonably possible and we are able to determine an estimate of the possible loss or range of loss, we disclose that fact together with the estimate of the possible loss or range of loss. However, it is difficult to predict the outcome or estimate a possible loss or range of loss because litigation is subject to inherent uncertainties, particularly when plaintiffs allege substantial or indeterminate damages, or when the litigation is highly complex or broad in scope. In such cases, we disclose that we are unable to predict the outcome or estimate a possible loss or range of loss. Revenue Recognition Investment advisory and services fees, generally calculated as a percentage of assets under management (“AUM”), are recorded as revenue as the related services are performed. Certain investment advisory contracts, including those associated with hedge funds or other alternative investments, provide for a performance-based fee, in addition to or in lieu of a base fee, which is calculated as either a percentage of absolute investment results or a percentage of investment results in excess of a stated benchmark over a specified period of time. Performance-based fees are recorded as a component of revenue at the end of each contract’s measurement period. We calculate AUM using established fair valuation methodologies, including market-based valuation methods and fair valuation methods. Market-based valuation methods include:last sale/settle prices from an exchange for actively-traded listed equities, options and futures; evaluated bid prices from recognized pricing vendors for fixed income, asset-backed or mortgage-backed issues; mid prices from recognized pricing vendors and brokers for credit default swaps; and quoted bids or spreads from pricing vendors and brokers for other derivative products.Fair valuation methods include discounted cash flow models, evaluation of assets versus liabilities or any other methodology that is validated and approved by our Valuation Committee. Fair valuation methods are used only where AUM cannot be valued using market-based valuation methods, such as in the case of private equity or illiquid securities. Investments utilizing fair valuation methods typically make up an insignificant amount of our total AUM.Recent market volatility has not had a significant effect on our ability to acquire market data and, accordingly, our ability to use market-based valuation methods. The Valuation Committee, which is composed of senior officers and employees, is responsible for overseeing the pricing and valuation of all investments held in client and AllianceBernstein portfolios.The Valuation Committee has adopted a Statement of Pricing Policies describing principles and policies that apply to pricing and valuing investments held in these portfolios.We have also established a Pricing Group, which reports to the Valuation Committee.The Valuation Committee has delegated to the Pricing Group responsibility for overseeing the pricing process for all investments. Bernstein Research Services revenue consists primarily of brokerage commissions received by Sanford C. Bernstein & Co., LLC (“SCB LLC”) and Sanford C. Bernstein Limited (“SCBL”), each a wholly-owned subsidiary of AllianceBernstein, for research and brokerage-related services provided to institutional investors. Brokerage commissions earned and related expenses are recorded on a trade-date basis. Bernstein Research Services also consists of underwriting fees, management fees, payments for research services and/or selling concessions from equity capital markets activities, which are recognized as the related services are performed. Distribution revenues, shareholder servicing fees, and dividend and interest income are accrued as earned. Deferred Compensation Plans We maintain several unfunded, non-qualified deferred compensation plans under which annual awards to employees are generally made in the fourth quarter. For awards made before 2009, participants were permitted to allocate their awards: (i) among notional investments in Holding Units, certain of the investment services we provide to our clients and a money market fund, or (ii) under limited circumstances, to options to buy Holding Units. Awards in 2010 and 2009 consisted of restricted Holding Units and, under limited circumstances, deferred cash. We typically made investments in our services that were notionally elected by the participants and maintain them in a consolidated rabbi trust or separate custodial account. Awards generally vest over four years but can vest more quickly depending on the terms of the individual award, the age of the participant, or the terms of the participant’s employment, separation or retirement agreement. Upon vesting, awards are distributed to participants unless they have made a voluntary long-term election to defer receipt. Quarterly cash distributions on unvested Holding Units or restricted Holding Units for which a long-term deferral election has not been made are paid currently to participants. For awards made prior to December 2009, quarterly cash distributions on notional investments in Holding Units and income credited on notional investments in our investment services or the money market fund for which a long-term deferral election has been made are reinvested and distributed as elected by participants. For awards made in December 2010 and 2009, quarterly cash distributions on vested and unvested restricted Holding Units for which a long-term deferral election has been made are paid currently to participants. 8 Compensation expense for awards under the plans, including changes in participant account balances resulting from gains and losses on related investments (other than in Holding Units and options to buy Holding Units), is recognized on a straight-line basis over the applicable vesting periods. Mark-to-market gains or losses on investments made to fund deferred compensation obligations (other than in Holding Units and options to buy Holding Units) are recognized currently as investment gains (losses) in the condensed consolidated statements of income. In addition, our equity in the earnings of investments in limited partnership hedge funds made to fund deferred compensation obligations is recognized currently as investment gains (losses) in the condensed consolidated statements of income. Compensatory Unit Awards and Option Plans We maintain compensation plans under which grants of restricted Holding Units and options to buy Holding Units have been granted to employees and eligible members of the Board of Directors (“Eligible Directors”) of the General Partner. We recognize compensation expense related to equity compensation grants in the financial statements using the fair value method. Under the fair value method, compensation expense is measured at the grant date based on the estimated fair value of the award and is recognized ratably over the vesting period. Fair value of restricted Holding Unit awards is the closing price of a Holding Unit on the grant date; fair value of options is determined using the Black-Scholes option valuation model. We fund our restricted Holding Unit awards to employees either by purchasing newly-issued Holding Units from Holding or purchasing Holding Units on the open market, all of which are held in a consolidated rabbi trust until they are distributed to employees upon vesting.In accordance with the AllianceBernstein Partnership Agreement, when Holding issues Holding Units to AllianceBernstein, Holding is required to use the proceeds it receives from AllianceBernstein to purchase the equivalent number of newly-issued AllianceBernstein Units, thus increasing its percentage ownership interest in AllianceBernstein. Holding Units held in the consolidated rabbi trust are corporate assets in the name of the trust and are available to the general creditors of AllianceBernstein. We engage in open-market purchases of Holding Units to help fund anticipated obligations under our incentive compensation award program and purchase Holding Units from employees to allow them to fulfill statutory tax withholding requirements at the time of distribution of long-term incentive compensation awards. During the second quarter and first six months of 2011, we purchased approximately 2.5 million and 4.7 million Holding Units for $51.0 million and $100.8 million, respectively. These amounts reflect open-market purchases of 2.5 million and 4.6 million Holding Units for $51.3 million and $99.0 million, respectively, with the remainder relating to employee tax withholding purchases, offset by Holding Units purchased by employees as part of a dividend reinvestment election. We intend to continue to engage in open-market purchases of Holding Units, from time to time, to help fund anticipated obligations under our incentive compensation award program. We granted approximately 1.6 million and 1.7 million restricted Holding Unit awards to employees during the second quarter and first six months of 2011, respectively, for retention and recruitment purposes. To fund these awards, we allocated previously repurchased Holding Units that had been held in the consolidated rabbi trust. There were approximately 4.0 million unallocated Holding Units remaining in the consolidated rabbi trust as of June 30, 2011. New Holding Units are issued upon exercise of options.Proceeds received by Holding upon exercise of options are used to acquire newly-issued AllianceBernstein Units, increasing Holding’s percentage ownership interest in AllianceBernstein. On July 26, 2010, the Amended and Restated 1997 Long Term Incentive Plan expired. Effective as ofJuly 1, 2010, we established the 2010 Long Term Incentive Plan (“2010 Plan”), which was adopted by Holding Unitholders at a special meeting held on June 30, 2010. Since the 2010 Plan was adopted, the following forms of awards have been available for grant to employees and Eligible Directors: (i) restricted Holding Units or phantom restricted Holding Units (a “phantom” award is a contractual right to receive Holding Units at a later date or upon a specified event); (ii) options to buy Holding Units; and (iii) other Holding Unit-based awards (including, without limitation, Holding Unit appreciation rights and performance awards). The 2010 Plan will expire on June 30, 2020, and no awards under the 2010 Plan will be made after that date. Under the 2010 Plan, the number of newly-issued Holding Units with respect to which awards may be granted is 30 million. The 2010 Plan also permits us to award an additional 30 million Holding Units if we acquire the Holding Units on the open market or through private purchases.As of June 30, 2011, we have granted 13.6 million Holding Unit awards, net of forfeitures, under the 2010 Plan. As of June 30, 2011, 27.0 million newly-issued Holding Units and 19.4 million repurchased Holding Units were available for grant. 9 Variable Interest Entities In accordance with Accounting Standards Update (“ASU”) 2009-17, Consolidations (Topic 810) – Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, the determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design, a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance, and whether a company is obligated to absorb losses or receive benefits that could potentially be significant to the entity.The standard also requires ongoing assessments of whether a company is the primary beneficiary of a variable interest entity (“VIE”).The provisions of this standard became effective January 1, 2010.In January 2010, the FASB deferred portions of ASU 2009-17 that relate to asset managers. We determined that all entities for which we are a sponsor and/or investment manager, other than collateralized debt obligations and collateralized loan obligations (collectively “CDOs”), qualify for the scope deferral and will continue to be assessed for consolidation under prior accounting guidance for consolidation of variable interest entities. As of June 30, 2011, we are the investment manager for seven CDOs that meet the definition of a VIE due primarily to the lack of unilateral decision making authority of the equity holders.The CDOs are alternative investment vehicles created for the sole purpose of issuing collateralized debt instruments that offer investors the opportunity for returns that vary with the risk level of their investment.Our management fee structure for these CDOs will typically include a senior management fee, and may also include subordinated and incentive management fees.We hold no equity interest in any of these CDOs.For each of the CDOs, we evaluated the management fee structure, the current and expected economic performance of the entities and other provisions included in the governing documents of the CDOs that might restrict or guarantee an expected loss or residual return.In accordance with ASC 810, we concluded that our investment management contract does not represent a variable interest in five of the seven CDOs.As such, we are not required to consolidate these entities. For the two remaining CDOs, we concluded our collateral management agreement represented a variable interest primarily due to the level of subordinated fees.We evaluated whether we possessed both of the following characteristics of a controlling financial interest: (1) the power to direct the activities of the VIE that most significantly impacts the entity’s economic performance, and (2) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE.In both instances, we determined that we possessed the decision-making power noted in criteria (1) above. In evaluating criteria (2) above, we considered all facts regarding the design, terms and characteristics of the CDOs and concluded that we do not meet the criteria.Our conclusion was based on the following quantitative and qualitative factors: (a) we have no involvement with the CDOs beyond providing investment management services, (b) we hold no equity or debt interests in the CDOs, (c) we are not a transferor of any of the assets of the CDOs, (d) our expected aggregate fees in future periods are insignificant relative to the expected cash flows of the CDOs, (e) the variability of our expected fees in relation to the expected cash flows of the CDOs is insignificant, (f) our maximum exposure to loss for these CDOs is our investment management fee, which is based upon the fair value of the CDOs’ assets, (g) the CDOs have no recourse against us for any losses sustained in the CDO structure, (h) we have not provided, nor expect to provide, any financial or other support to the CDOs, and (i) there are no liquidity arrangements, guarantees and/or other commitments by third parties that would impact our variable interest in the CDOs.As such, we do not have a controlling financial interest in either of the two CDOs and we should not consolidate the CDOs into our consolidated financial statements. The cash, collateral investments (at fair value) and notes payable (at amortized cost) as of June 30, 2011 of these two unconsolidated CDOs are $22.0 million, $334.7 million and $343.5 million, respectively. For the entities that meet FASB’s scope deferral, management reviews its agreements quarterly and its investments in, and other financial arrangements with, certain entities that hold client AUM to determine the variable interest entities that the company is required to consolidate. These entities include certain mutual fund products, hedge funds, structured products, group trusts, collective investment trusts and limited partnerships. We earn investment management fees on client assets under management of these entities, but we derive no other benefit from these assets and cannot use them in our operations. As of June 30, 2011, we have significant variable interests in certain structured products and hedge funds with approximately $25.3 million in AUM. However, these variable interest entities do not require consolidation because management has determined that we are not the primary beneficiary of the expected losses or expected residual returns of these entities. Our maximum exposure to loss is limited to our aggregate investments of $0.1 million. 10 Real Estate Charges During 2010, we performed a comprehensive review of our real estate requirements in New York in connection with our workforce reductions that commenced in 2008. As a result, during 2010 we decided to sub-lease over 380,000 square feet in New York (approximately half of which has occurred) and largely consolidate our New York-based employees into two office locations from three. We recorded pre-tax real estate charges of $101.7 million in 2010 that reflected the net present value of the difference between the amount of our on-going contractual operating lease obligations for this space and our estimate of current market rental rates ($76.2 million), as well as the write-off of leasehold improvements, furniture and equipment related to this space ($25.5 million). We periodically review our assumptions and estimates used in recording this charge. During the first six months of 2011, no adjustments were made to the real estate liability. The following table summarizes the activity in the liability account relating to this charge for the following periods: June30, December31, (in thousands) Balance as of January 1, $ $ — Expense incurred — Deferred rent — Payments made ) ) Interest accretion Balance as of end of period $ $ 3. Cash and Securities Segregated Under Federal Regulations and Other Requirements As of June 30, 2011 and December 31, 2010, $1.0 billion and $1.1 billion, respectively, of United States Treasury Bills were segregated in a special reserve bank custody account for the exclusive benefit of brokerage customers of SCB LLC under Rule 15c3-3 of the Securities Exchange Act of 1934, as amended (“Exchange Act”). AllianceBernstein Investments, Inc. (“AllianceBernstein Investments”), a wholly-owned subsidiary of AllianceBernstein and the distributor of company-sponsored mutual funds, maintains several special bank accounts for the exclusive benefit of customers.As of June 30, 2011 and December 31, 2010, $15.4 million and $25.3 million, respectively, of cash were segregated in these bank accounts. 4. Net Income Per Unit Basic net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the basic weighted average number of units outstanding for each period. Diluted net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the total of the basic weighted average number of units outstanding and the dilutive unit equivalents resulting from outstanding compensatory options to buy Holding Units as follows: Three Months Ended June30, Six Months Ended June30, (in thousands, except per unit amounts) Net income attributable to AllianceBernstein Unitholders $ Weighted average units outstanding - basic Dilutive effect of compensatory options to buy Holding Units Weighted average units outstanding – diluted Basic net income per AllianceBernstein Unit $ Diluted net income per AllianceBernstein Unit $ For the three months and six months ended June 30, 2011, we excluded 4,408,829 out-of-the-money options (i.e., options with an exercise price greater than the weighted average closing price of a unit for the relevant period), from the diluted net income per unit computation due to their anti-dilutive effect. For the three months and six months ended June 30, 2010, we excluded 5,048,345 out-of-the-money options from the diluted net income per unit computation due to their anti-dilutive effect. 11 5. Investments Investments consist of: June30, December31, (in thousands) Available-for-sale $ $ Trading: Deferred compensation-related United States Treasury Bills Seed money Other Investments in limited partnership hedge funds: Deferred compensation-related Seed money/other Consolidated private equity fund Private equity Other Total investments $ $ Total investments related to deferred compensation obligations of $252.5 million and $298.7 million as of June 30, 2011 and December 31, 2010, respectively, consist of company-sponsored mutual funds and limited partnership hedge funds. We typically made investments in our services that were notionally elected by deferred compensation plan participants and maintain them in a consolidated rabbi trust or separate custodial account. The rabbi trust and custodial account enable us to hold such investments separate from our other assets for the purpose of settling our obligations to participants. The investments held in the rabbi trust and custodial account remain available to the general creditors of AllianceBernstein. The underlying investments of the limited partnership hedge funds in which we invest include long and short positions in equity securities, fixed income securities (including various agency and non-agency asset-based securities), currencies, commodities and derivatives (including various swaps and forward contracts). These investments are valued at quoted market prices or, where quoted market prices are not available, are fair valued based on the pricing policies and procedures of the Valuation Committee. United States Treasury Bills are held by SCB LLC in their investment account, the majority of which are pledged as collateral with clearing organizations. We provide seed money to our investment teams to develop new products and services for our clients. 6. Derivative Instruments We enter into various futures, forwards and swaps to economically hedge our seed money investments.In addition, we have currency forwards that (i) represent seed money that our investment teams used to develop new products and services for our clients (the seed money was liquidated during the first quarter of 2011), (ii) economically hedge certain cash accounts, and (iii) economically hedge certain foreign investment advisory fees. We do not hold any derivatives designated in a formal hedge relationship under ASC 815-10, Derivatives and Hedging. The following tables present the notional value and fair value as of June 30, 2011 and December 31, 2010 for derivative instruments not designated as hedging instruments: Notional Value Asset Derivatives Liability Derivatives (in thousands) June 30, 2011: Exchange-traded futures $ $
